Case 3:18-cr-04683-GPC Document 164-2 Filed 05/18/20 PageID.1526 Page 1 of 12



  1    Gary S. Lincenberg - SBN 123058                 Randy K. Jones - SBN 141711
          glincenberg@birdmarella.com                     rkjones@mintz.com
  2    Naeun Rim - SBN 263558                          MINTZ, LEVIN, COHN, FERRIS,
          nrim@birdmarella.com                         GLOVSKY AND POPEO, P.C.
  3    BIRD, MARELLA, BOXER, WOLPERT,                  3580 Carmel Mountain Road, Suite 300
       NESSIM, DROOKS, LINCENBERG &                    San Diego, California 92130
  4    RHOW, P.C.                                      Telephone: (858) 314-1510
       1875 Century Park East, 23rd Floor
  5    Los Angeles, California 90067-2561              Attorney for Mark Manoogian
       Telephone: (310) 201-2100
  6    Facsimile: (310) 201-2110
                                                       Whitney Z. Bernstein - SBN 304917
  7    Attorneys for Petr Pacas                            wbernstein@bmkattorneys.com
                                                       Thomas H. Bienert, Jr. - SBN 135311
  8    David W. Wiechert - SBN 94607                       tbienert@bmkattorneys.com
          dwiechert@aol.com                            James Riddet – SBN 39826
  9    Jessica C. Munk - SBN 238832                        jriddet@bmkattorneys.com
          jessica@wmgattorneys.com                     BIENERT | KATZMAN PC
 10    William J. Migler - SBN 318518                  903 Calle Amanecer, Suite 350
          william@wmgattorneys.com                     San Clemente, California 92673
 11    WIECHERT, MUNK & GOLDSTEIN,                     Telephone: (949) 369-3700
       PC
 12    27136 Paseo Espada, Suite B1123                 Attorneys for Mohammed Abdul Qayyum
       San Juan Capistrano, California 92675
 13    Telephone: (949) 361-2822
 14    Attorneys for Jacob Bychak
 15                            UNITED STATES DISTRICT COURT
 16                         SOUTHERN DISTRICT OF CALIFORNIA
 17
 18 UNITED STATES OF AMERICA,                         CASE NO. 3:18-cr-04683-GPC
 19                   Plaintiff,                      DEFENDANTS’ NOTICE OF
                                                      STATEMENT OF UNDISPUTED
 20             vs.                                   FACTS IN SUPPORT OF MOTION
                                                      TO DISMISS WIRE FRAUD
 21 JACOB BYCHAK, MARK                                COUNTS FOR VIOLATING THE
    MANOOGIAN, MOHAMMED                               FIFTH AMENDMENT DUE
 22 ABDUL QAYYUM, AND PETR                            PROCESS AND SIXTH
    PACAS,                                            AMENDMENT FAIR NOTICE
 23                                                   PROTECTIONS
             Defendants.
 24                                                   Date: June 26, 2020
                                                      Time: 2:30 p.m.
 25                                                   Crtrm.:      2D
 26                                                   Assigned to Hon. Gonzalo P. Curiel
 27
 28
      3649483                                                          Case No. 3:18-cr-04683-GPC
                         DEFENDANTS’ NOTICE OF STATEMENT OF UNDISPUTED FACTS
Case 3:18-cr-04683-GPC Document 164-2 Filed 05/18/20 PageID.1527 Page 2 of 12



  1               Defendants Jacob Bychak, Mark Manoogian, Mohammed Abdul Qayyum, and
  2 Petr Pacas (“Defendants”) hereby submit this Notice of Statement of Undisputed Facts
  3 (“SUF”), together with references to supporting evidence, in support of its concurrently
  4 filed Motion to Dismiss Wire Fraud Counts for Violating the Fifth Amendment Due
  5 Process and Sixth Amendment Fair Notice Protections.
  6       SU                            Undisputed Fact                                  Source
  7        F
  8       1        ARIN has stated that IP addresses are not property.1            Meet and Confer
  9                                                                                Email, Decl. Rim
                                                                                   ¶ 2, Exh. A
 10
          2        I, John Curran, am currently the Chief Executive Officer        Declaration of
 11                of the American Registry for Internet Numbers, Ltd.             John Curran, Dkt.
                   (“ARIN”). I have personal knowledge of the following            107-1 ¶ 14
 12                facts.                                                          (“Decl. Curran”)
                                                                                   ¶1
 13
          3        I have served as ARIN’s CEO since 2009. Prior to that, I Decl. Curran ¶ 2
 14                was the founding Chairman of ARIN and elected chair of
                   ARIN’s Board of Trustees. I am still an ARIN Trustee
 15                today.
 16       4        In December 1997, the U.S. Government’s National                  Decl. Curran ¶ 4
                   Science Foundation (“NSF”) established ARIN as a
 17                nonprofit, member-based organization to support the
                   operation and growth of the Internet. See Press Release,
 18                National Science Foundation, Internet Moves Toward
                   Privatization (June 24, 1997),
 19                https://www.nsf.gov/news/news_summ.jsp?cntn_id=10
                   2819. The NSF stated at the time that, “Internet Protocol
 20                number assignments will soon be handled by a non-profit
                   organization. The NSF has approved a plan from
 21                Network Solutions, Inc. (NSI) which establishes the
                   American Registry for Internet Numbers (ARIN). Under
 22                the plan, ARIN would assume full responsibility for
                   Internet Protocol (IP) number assignments and related
 23                administrative tasks previously handled by NSI. . . .” Id.
                   The NSF stated further that, “The establishment of
 24                ARIN is important for the continued growth and the
                   global stability of the Internet . . . .” Id. As a result of this
 25                stipulation of the United States Government at ARIN’s
                   inception, ARIN provides registry services for all Internet
 26
 27   The Government disputes that ARIN speaks for the Government or binds the
      1

 28 Government, which is not a factual dispute.
      3649483.1
                                                    2                    Case No. 3:18-cr-04683-GPC
                           DEFENDANTS’ NOTICE OF STATEMENT OF UNDISPUTED FACTS
Case 3:18-cr-04683-GPC Document 164-2 Filed 05/18/20 PageID.1528 Page 3 of 12



  1     SU                            Undisputed Fact                               Source
  2      F
  3               number blocks within the ARIN service region, including
  4               registry services for those allocations and assignments
                  made prior to ARIN’s formation in 1997.
  5       5       The NSF stated further that “[t]he creation of ARIN will Decl. Curran ¶ 5
  6               not change any current policies or procedures for
                  obtaining Internet numbers. Creation of ARIN will give
  7               the users of IP numbers (mostly Internet service
                  providers, corporations and other large institutions) a
  8               voice in the policies by which they are managed and
                  allocated within the North American region.” Id. In this
  9               manner, the NSF affirmed that ARIN, as member-based
                  organization, would provide a mechanism for
 10               development of policies by the community and would use
                  the resulting policies for allocation and management of
 11               Internet number resources in the region.

 12       6       ARIN provides services related to the technical            Decl. Curran ¶ 6
                  coordination and management of Internet number
 13               resources. ARIN’s mission statement is as follows:
                  “ARIN, a nonprofit member-based organization,
 14               supports the operation of the Internet through the
                  management of Internet number resources throughout its
 15               service region; coordinates the development of policies by
                  the community for the management of Internet Protocol
 16               number resources; and advances the Internet through
                  informational outreach.”
 17       7       ARIN provides registry services that identify to the public Decl. Curran ¶ 7
 18               the parties that have been assigned the rights to specific
                  Internet number resources within its service region
 19               including Canada, the United States, and several islands in
                  the Caribbean Sea and North Atlantic Ocean. Internet
 20               number resources consist of Internet Protocol Addresses
                  for two versions of Internet protocol, IPv4 and IPv6, as
 21               well as related autonomous system numbers (“ASNs”).
                  These registry services consist of maintaining accurate
 22               entries of the single unique holder of rights for each
                  Internet number resource in the service area, processing
 23               requests for the allocation and transfer of registry entries,
                  and distributing registration information to the
 24               community at large. ARIN provides these services on
                  behalf of the Internet community in accordance with the
 25               Internet number resource policies developed and changed
                  from time to time by the Internet community it serves.
 26       8       ARIN’s registry service is authoritative regarding the      Decl. Curran ¶ 8
 27               Internet number resource rights holder of record for all
                  Internet number resource registrations within its service
 28               area, including the United States, including those

      3649483.1
                                                   3                    Case No. 3:18-cr-04683-GPC
                          DEFENDANTS’ NOTICE OF STATEMENT OF UNDISPUTED FACTS
Case 3:18-cr-04683-GPC Document 164-2 Filed 05/18/20 PageID.1529 Page 4 of 12



  1     SU                            Undisputed Fact                               Source
  2      F
  3               assignments made prior to its formation but now being
  4               administered by ARIN as result of NSF’s transfer of “full
                  responsibility for Internet Protocol (IP) number
  5               assignments and related administrative tasks previously
                  handled by NSI.” Id.
  6       9       Currently, ARIN has on file more than 23,000 signed        Decl. Curran ¶ 12
  7               RSAs and LRSAs with organizations. Among these
                  organizations are major Internet service providers,
  8               wireless phone companies, private and public universities,
                  state and U.S. Federal government agencies, Canadian
  9               provincial and federal government agencies, private
                  financial institutions, insurance companies, and other
 10               large and small companies that require access to the
                  Internet.
 11      10       The Court’s careful review of ARIN’s role is justified by    Decl. Curran ¶ 13
 12               the unusual context of the Internet’s unique international
                  private and public sector structure. The Internet’s self-
 13               governing private- sector coordinating bodies, including
                  ARIN, were created over a multi-decade period through
 14               actions and oversight of multiple agencies of the U.S.
                  Government, including the Department of Defense, the
 15               National Science Foundation, and the Department of
                  Commerce’s National Telecommunications and
 16               Information Administration (“NTIA”). The authority
                  provided entities like ARIN reflects the need for a
 17               delicate balance: it permits private-sector coordination
                  with government involvement limited to oversight, at no
 18               cost to U.S. taxpayers, to continue a function previously
                  performed by the U.S. Government directly, or through
 19               its paid contractors. Indeed, even the U.S. Government’s
                  agencies follow and are bound by ARIN’s policies when
 20               the agencies apply for and obtain rights to Internet
                  number resources and services from ARIN.
 21      11       The importance of hierarchical address management to       Decl. Curran ¶ 17
 22               proper operation of the Internet is reflected in the U.S.
                  Government NTIA Statement of Internet Domain Name
 23               (“DNS”) Management Policy: “Allocate Internet Number
                  Resources—This function . . . includes the responsibility
 24               to delegate[] IP address blocks to regional registries for
                  routine allocation, typically through downstream
 25               providers, to Internet end-users within the regions served
                  by those registries.” The Internet Assigned Numbers
 26               Authority (IANA) Functions, 76 Fed. Reg. 34,658, 34,665
                  (June 14, 2011). The importance of hierarchical address
 27               management stems from the need to “route” packets
                  whose destination addresses refer to IP address blocks on
 28               the global Internet. While a given IP address block may

      3649483.1
                                                   4                    Case No. 3:18-cr-04683-GPC
                          DEFENDANTS’ NOTICE OF STATEMENT OF UNDISPUTED FACTS
Case 3:18-cr-04683-GPC Document 164-2 Filed 05/18/20 PageID.1530 Page 5 of 12



  1     SU                            Undisputed Fact                                Source
  2      F
  3               be composed of thousands, or tens of thousands of
  4               contiguous IP addresses, hierarchical addressing allows all
                  of those addresses to be routed via only a single entry in
  5               the Internet’s global routing table. Thus, an Internet
                  Service Provider can receive an IP address block from an
  6               RIR and can connect thousands of customers while
                  adding only minimal routing table burden to the
  7               Internet’s global Internet routing system. This efficiency
                  is crucial because the routing system has limited capacity.
  8      13       My name is Marc A. Lindsey, I am over the age of 21           Declaration of
  9               years and I have personal knowledge of the matters set        Marc Lindsey,
                  forth herein, or have familiarized myself with the            Dkt. 116-1
 10               following matters from the Declaration of John Curran         (“Decl. Linsey”) ¶
                  (“Curran’s Declaration”) in support of the Government’s       1
 11               Response in Opposition to Defendants’ Motion to
                  Dismiss Counts 6-10 and Count 1 (“Government’s
 12               Opposition”).

 13      14       I am president of Avenue4 LLC (“Avenue4”). I co-           Decl. Lindsey ¶ 2
                  founded Avenue4 in 2014, and have served as its
 14               president from Avenue4’s founding. Avenue4 is an IPv4
                  market advisor. Prior to founding Avenue4, I led the IPv4
 15               practice at Levine, Blaszak, Block & Boothby, LLP
                  (“LB3”). The IPv4 practice at LB3 began in 2008. LB3 is
 16               a technology law firm located in Washington, D.C. In my
                  role at Avenue4 and LB3, I have advised numerous
 17               holders of legacy IPv4 address space (as defined in
                  Paragraph 9 below) in connection with managing their
 18               registration records with ARIN, and participating in the
                  IPv4 market. My clients have included both legacy
 19               address holders (including entities with legacy /8 blocks,
                  which are the largest allocated blocks, consisting of
 20               16,777,216 numbers) and non-legacy address holders.

 21      15       At the core of the Defendants’ Motion To Dismiss and          Decl. Lindsey ¶ 4
                  the Government’s Opposition is the question of whether
 22               legacy address holders (entities given IP address space
                  prior to ARIN’s existence) are “registrants” under the
 23               CAN-SPAM Act where the legacy holder has taken no
                  affirmative action or election to register with ARIN
 24               merely because ARIN retained the legacy address
                  information in the number allocation and assignment
 25               listing database ARIN received from InterNIC, its
                  predecessor, when ARIN was formed in 1997 to allocate
 26               IP number from the remaining IP number free pool.

 27      16       To obtain address space from IANA or InterNIC, the            Decl. Lindsey ¶ 7
                  requesting organization needed only to issue a written
 28               request using a short form text template identifying the

      3649483.1
                                                   5                    Case No. 3:18-cr-04683-GPC
                          DEFENDANTS’ NOTICE OF STATEMENT OF UNDISPUTED FACTS
Case 3:18-cr-04683-GPC Document 164-2 Filed 05/18/20 PageID.1531 Page 6 of 12



  1     SU                            Undisputed Fact                                 Source
  2      F
  3               organization. If the request was approved, these early
  4               recipients received a notice identifying the address space.
                  The notice did not include, incorporate or reference any
  5               registration agreement, membership contract or other
                  form of contract terms and conditions. These early
  6               recipients of IP address space were encouraged to follow
                  then-current industry best practices and community
  7               standards for network operators on the internet, but there
                  were no binding contractual registration agreements
  8               between allocating / assigning organization(s) and the
                  early address recipients at the time their legacy address
  9               space was given to them. [See, e.g., Milton Mueller, et al.,
                  Dimensioning the Elephant: An Empirical Analyses of the IPv4
 10               Number Market, at 2 (2012), available at
                  https://www.internetgovernance.org/wp-
 11               content/uploads/IPv4marketTPRC20122.pdf (last visited
                  August 19, 2019); and Benjamin Shantz, Determining
 12               Ownership and Control of IPv4 Addresses, Washington
                  University Law Journal (2017), Vol. 94, Issue 3, 742–744
 13               (2017)].

 14      17       As the internet continued to grow rapidly in the 1990s,     Decl. Lindsey ¶ 9
                  various Internet governance stakeholders successfully
 15               advocated to geographically distribute the
                  allocation/assignment and management of IP address
 16               space into Regional Internet Registries (RIRs). Over time,
                  the central IP number allocation and assignment
 17               functions performed initially by IANA, then by InterNIC,
                  were distributed to the RIRs in phases. [See The Internet
 18               Registry System, https://www.ripe.net/participate/internet-
                  governance/internet-technical-community/the-rir- system
 19               (last visited August 15, 2019)]. As each RIR assumed
                  responsibilities for IP address allocations and
 20               assignments, the portions of the database listings of IP
                  address allocations and assignments made prior to the
 21               founding of the each RIR (which is considered “legacy
                  address space”) relevant to its region were handed to
 22               them by IANA and/or InterNIC with the understanding
                  that, as the new stewards of IP address management, the
 23               RIRs would continue to maintain the listings of the legacy
                  address space allocations and assignments. [See Milton
 24               Mueller, Scarcity in IP addresses: IPv4 Address Transfer
                  Markets and the Regional Internet Address Registries (2008)
 25               (available at https://www.internetgovernance.org/wp-
                  content/uploads/IPAddress_TransferMarkets.pdf) (last
 26               visited August 19, 2019) (“Scarcity in IP addresses”) at 4-
                  6].
 27      18       Currently, there are five RIRs: (i) AFRINIC (established       Decl. Lindsey ¶
 28               in 2005 to serve countries on the African continent); (ii)     10

      3649483.1
                                                   6                    Case No. 3:18-cr-04683-GPC
                          DEFENDANTS’ NOTICE OF STATEMENT OF UNDISPUTED FACTS
Case 3:18-cr-04683-GPC Document 164-2 Filed 05/18/20 PageID.1532 Page 7 of 12



  1     SU                            Undisputed Fact                               Source
  2      F
  3               APNIC (founded in 1993 to cover Asia Pacific and
  4               Oceania countries); (iii) ARIN (established in 1997 to take
                  over from InterNIC in the United States, Canada, the
  5               Caribbean, and certain other outlying countries in the
                  North Atlantic Ocean); (iv) RIPE NCC (opened in 1992
  6               with Europe, the Middle East and parts of Central Asia as
                  its service region); and (v) LACNIC (created in 2001 to
  7               cover Latin American and certain Caribbean countries).

  8      19       ARIN also relies on address holders to update ARIN with Decl. Lindsey ¶
                  any changes to their listing information. This reliance is 15
  9               backed by a contractual obligation from ARIN registrants
                  pursuant to Section 3(b) of the Current LRSA / RSA
 10               attached as Exhibit 1. However, this self-reporting
                  approach is not effective with respect to legacy address
 11               holders that remain outside ARIN’s contract and policy
                  enforcement framework.
 12      20       Relying on references to a complex set of delegations,      Decl. Lindsey ¶
 13               assumptions of responsibilities, and technical protocol     16
                  and policy recommendations [see, e.g., Curran’s
 14               Declaration, ¶ ¶ 4, 5, 8, 11, and 13], ARIN advocates for a
                  framework that allows it to impose its current registry
 15               policies on legacy holders (and their legacy address space)
                  who have not entered into registration agreements with
 16               ARIN. [See Curran’s Declaration, ¶ 11 stating that
                  “ARIN’s policies apply to all number resources
 17               enumerated in the registry regardless of whether or not
                  they are subject to a formal agreement.”]
 18      21       Based on my experience, ARIN’s position runs contrary      Decl. Lindsey ¶
 19               to normal contract law in the United States, and conflicts 17
                  with the intentions and understandings of most legacy
 20               address holders. It is even contrary to the understanding
                  of the General Counsel of the National Science
 21               Foundation (“NSF”), which had stewardship authority
                  over IP address space for the U.S. Government prior to
 22               the establishment of Regional Internet Registry system. In
                  a letter dated August 30, 2012 to a legacy address holder
 23               clarifying the address holders rights and interests in its
                  number block, Lawrence Rudolf, NSF General Counsel
 24               stated that “NSF does not believe that ARIN, or for that
                  matter any other organization, could retroactively affect
 25               property and rights distributed to you (or any other
                  recipient) . . . .”
 26               [https://via.hypothes.is/https://www.internetgovernance
                  .org/wp-
 27               content/uploads/NSF_GC_Letter_RE_ARIN.pdf at 2
                  (last visited August 19, 2019)].
 28
      3649483.1
                                                   7                    Case No. 3:18-cr-04683-GPC
                          DEFENDANTS’ NOTICE OF STATEMENT OF UNDISPUTED FACTS
Case 3:18-cr-04683-GPC Document 164-2 Filed 05/18/20 PageID.1533 Page 8 of 12



  1     SU                             Undisputed Fact                                  Source
  2      F
  3      22       In an effort to bring legacy address holders into the           Decl. Lindsey ¶
  4               hierarchical internet registry system, ARIN launched its        19
                  legacy address registration services agreement program in
  5               late 2007 (the “LRSA Program”). The purpose of the
                  LRSA Program was to incent legacy address holders to
  6               enter into LRSAs in order to bind them and their address
                  space contractually to ARIN and its registry policies. A
  7               copy of the current LRSA (which is now merged into a
                  single template with ARIN’s regular registration services
  8               agreement) is attached hereto as Exhibit 1 (the “Current
                  RSA/LRSA”).
  9      23       ARIN has successfully caused many legacy address                Decl. Lindsey ¶
 10               holders to enter into the LRSA and subject their address        20
                  space to ARIN’s registry policies and control. [Curran’s
 11               Declaration, ¶ 12]. However, not all legacy holders have
                  done so. Many legacy address holders undergo a process
 12               of determining whether the burdens of bringing their
                  legacy address space into the formal ARIN registry
 13               system are outweighed by the benefits.

 14      24       Legacy address holders who have not voluntarily entered Decl. Lindsey ¶
                  into an LRSA or RSA with ARIN continue to use and             21
 15               route their legacy numbers over the public internet largely
                  undisturbed and without controversy. ARIN itself
 16               recognizes that entry into an LRSA or RSA is not
                  required for legacy holders to retain their rights to address
 17               space previously given to them. [See Legacy Resource
                  Services: Services Available to Legacy Resource Holders,
 18               https://www.arin.net/resources/guide/legacy/services/
                  (last visited on August 19, 2019) (“ARIN Legacy
 19               Resource Services”) (listing how ARIN maintains records
                  of legacy address holders that have not entered into RSAs
 20               or LRSAs)].

 21      25       Upon execution of the Current RSA/LRSA attached as                Decl. Lindsey ¶
                  Exhibit 1, ARIN “grants to Holder the following                   23
 22               specified rights: (1) The exclusive right to be the registrant of
                  the Included Number Resources within the ARIN
 23               database; (2) The right to use the Included Number
                  Resources within the ARIN database; and (3) The right to
 24               transfer the registration of the Included Number
                  Resources pursuant to the Policies.” [Section 2(b) of the
 25               Current RSA/LRSA attached as Exhibit 1].

 26      26       By entering into a RSA or LRSA, a legacy address holder, Decl. Lindsey ¶
                  among other things, affirmatively and contractually agrees 24
 27               to: (i) conform to ARIN’s terms , conditions, and the NR
                  PM) [See Section 1(c) of the Current RSA/LRSA attached
 28               as Exhibit 1], (ii) waive any property rights it may have in

      3649483.1
                                                   8                    Case No. 3:18-cr-04683-GPC
                          DEFENDANTS’ NOTICE OF STATEMENT OF UNDISPUTED FACTS
Case 3:18-cr-04683-GPC Document 164-2 Filed 05/18/20 PageID.1534 Page 9 of 12



  1     SU                            Undisputed Fact                                Source
  2      F
  3               its address space [See Section 7 of the Current
  4               RSA/LRSA attached as Exhibit 1], (iii) follow ARIN’s
                  policies to obtain ARIN’s consent prior to transferring
  5               control of its IP numbers (rather than the commercial
                  terms of the arrangement between the source and
  6               recipient) [NRPM Sections 8.2, 8.3, 8.4 and 8.5], and (iv)
                  grant ARIN the right to revoke the address space under
  7               certain circumstances. [See Section 13 of the Current
                  RSA/LRSA attached as Exhibit 1].
  8      27       Legacy address holders that have not entered into any         Decl. Lindsey ¶
  9               RSA or LRSA with ARIN: (i) remain outside the RIR             27
                  system, (ii) are not members of ARIN like all other
 10               regular address holders and legacy holders that have
                  signed an LRSA, (iii) are denied important rights to
 11               update their ARIN Whois database records to reflect
                  changes in control or use rights, (iv) have not taken any
 12               affirmative action to register their address space with
                  ARIN, and (v) have not been granted by ARIN an
 13               exclusive right to an accurate entry in any ARIN
                  database. And in some cases, the entity listed in the
 14               ARIN Whois database no longer exists, or no longer has
                  effective control over the legacy IP address space to
 15               which it is associated.

 16      28       It is, therefore, reasonable to conclude that an entity listed Decl. Lindsey ¶
                  as an early recipient of legacy address space in ARIN’s        28
 17               Whois database should not qualify as a registrant merely
                  because its name appears in the ARIN’s Whois database
 18               unless and until (i) the entity has assented to be registered
                  with ARIN by entering into an LRSA or RSA, and (ii) the
 19               accuracy of the listing has been validated.

 20                                            Respectfully submitted,
 21 DATED: May 18, 2020                        Gary S. Lincenberg
                                               Naeun Rim
 22
                                               Bird, Marella, Boxer, Wolpert, Nessim,
 23                                            Drooks, Lincenberg & Rhow, P.C.
 24
 25                                            By:         s/ Naeun Rim
                                                                 Naeun Rim
 26                                                  Attorneys for Petr Pacas
 27
 28
      3649483.1
                                                   9                    Case No. 3:18-cr-04683-GPC
                          DEFENDANTS’ NOTICE OF STATEMENT OF UNDISPUTED FACTS
Case 3:18-cr-04683-GPC Document 164-2 Filed 05/18/20 PageID.1535 Page 10 of 12



   1 DATED: May 18, 2020                David W. Wiechert
                                        Jessica C. Munk
   2                                    William J. Migler
                                        Law Office of David W. Wiechert
   3
   4
                                        By:         s/ David W. Wiechert
   5                                                      David W. Wiechert
   6                                          Attorneys for Jacob Bychak

   7 DATED: May 18, 2020                Randy K. Jones
                                        Mintz, Levin, Cohn, Ferris, Glovsky and Popeo,
   8                                    P.C.
   9
  10                                    By:         s/ Randy K. Jones
                                                          Randy K. Jones
  11
                                              Attorney for Mark Manoogian
  12
  13 DATED: May 18, 2020                Whitney Z. Bernstein
                                        Thomas H. Bienert, Jr.
  14                                    James Riddet
                                        Bienert, Miller & Katzman, PLC
  15
  16                                    By:         s/ Whitney Z. Bernstein
  17                                                      Whitney Z. Bernstein
                                              Attorneys for Mohammed Abdul Qayyum
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       3649483.1
                                            10                   Case No. 3:18-cr-04683-GPC
                   DEFENDANTS’ NOTICE OF STATEMENT OF UNDISPUTED FACTS
Case 3:18-cr-04683-GPC Document 164-2 Filed 05/18/20 PageID.1536 Page 11 of 12



   1                             CERTIFICATE OF AUTHORIZATION
                                 TO SIGN ELECTRONIC SIGNATURE
   2
   3               Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies
   4 and Procedures of the United States District Court for the Southern District of
   5 California, I certify that the content of this document is acceptable to counsel for the
   6 Defendants and that I have obtained authorization from Randy K. Jones, David W.
   7 Wiechert, and Whitney Z. Bernstein to affix their electronic signatures to this
   8 document.
   9                                              Respectfully submitted,
  10 DATED: May 18, 2020                         Gary S. Lincenberg
                                                 Naeun Rim
  11                                             Bird, Marella, Boxer, Wolpert, Nessim,
  12                                             Drooks, Lincenberg & Rhow, P.C.
  13
  14
                                                 By:         s/ Naeun Rim
  15                                                               Naeun Rim
  16                                                   Attorneys for Petr Pacas
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       3649483.1
                                                     11                   Case No. 3:18-cr-04683-GPC
                            DEFENDANTS’ NOTICE OF STATEMENT OF UNDISPUTED FACTS
Case 3:18-cr-04683-GPC Document 164-2 Filed 05/18/20 PageID.1537 Page 12 of 12



   1                                  CERTIFICATE OF SERVICE
   2               Counsel for Defendants certify that the foregoing pleading has been
   3 electronically served on the following parties by virtue of their registration with the
   4 CM/ECF system:
   5                                            Sabrina L. Feve
   6                                        Assistant U.S. Attorney
   7                                        sabrina.feve@usdoj.gov
   8
   9                                          Melanie K. Pierson
  10                                       Assistance U.S. Attorney
  11                                      melanie.pierson@usdoj.gov
  12
  13                                             Respectfully submitted,
  14 DATED: May 18, 2020                         Gary S. Lincenberg
                                                 Naeun Rim
  15
                                                 Bird, Marella, Boxer, Wolpert, Nessim,
  16                                             Drooks, Lincenberg & Rhow, P.C.
  17
  18
                                                 By:         s/ Naeun Rim
  19                                                               Naeun Rim
  20                                                   Attorneys for Petr Pacas
  21
  22
  23
  24
  25
  26
  27
  28
       3649483.1
                                                     12                   Case No. 3:18-cr-04683-GPC
                            DEFENDANTS’ NOTICE OF STATEMENT OF UNDISPUTED FACTS
